[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________  ELEVENTH CIRCUIT
                                                        MARCH 1, 2007
                           No. 06-14145                THOMAS K. KAHN
                       Non-Argument Calendar               CLERK
                     ________________________

             D. C. Docket No. 06-00098-CV-4-SPM-WCS

WILLIE ALBERT SMITH,

                                                   Plaintiff-Appellant,

                               versus

LEONA COLLINS,
Captain,
B. FORD,
Sergeant,
WILSON,
HAROLD T. PARKER,
Assistant Warden,
CHAABAN,
R. BOYCE,

                                                  Defendants-Appellees.

                     ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   _________________________

                          (March 1, 2007)
Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

       Appellant is a Florida prison inmate. On April 5, 2006, the district court,

acting pursuant to 28 U.S.C. § 1915(g), dismissed his complaint in which he

sought damages and other relief under 42 U.S.C. § 1983 for the defendants’

purported violations of his constitutional rights1. Appellant did not appeal the

court’s order within the thirty-day period for taking an appeal. Instead, on June

14, 2006, he filed a “Request to Alter or Amend Judgment,” which we treat as a

motion for relief under Federal Rule of Civil Procedure 60(b).2 The court denied

his motion on July 3, 2006, and on July 24, 2006, he timely appealed the court’s

ruling.

       In the brief he submitted to this court in support of his appeal, appellant

argues that the defendants, by denying him his medical passes in retaliation for

having filed numerous grievances, violated his rights under the First, Eighth, and

Fourteenth Amendments of the Constitution. He contends that these medical

passes – for things like a handicapped locker and a restriction permitting only

       1
         Because the court dismissed appellant’s complaint under § 1915(g), the defendants were
not served with process, did not appear in the district court, and have not made an appearance in
this court.
       2
        The motion to alter or amend was untimely as it was filed beyond the 10-day period
provided by Fed. R. Civ. P. 59(b).

                                                2
front handcuffing – are necessary to alleviate the pain he suffers on account of his

arthritis and other ailments. He asserts that the defendants unnecessarily and

wantonly inflicted pain on him by handcuffing his hands behind his back and

forcing him to bend over to reach his locker.

      We review “a district court’s denial of postjudgment relief under Federal

Rule of Civil Procedure 60(b) for abuse of discretion.” Bivens Gardens Office

Bldg., Inc. v. Barnett Banks of Florida, Inc., 140 F.3d 898, 905 (11th Cir. 1998).

“An appeal of a ruling on a Rule 60(b) motion, however, is narrow in scope,

addressing only propriety of the denial or grant of relief and does not raise issues

in the underlying judgment for review.” Am. Bankers Ins. Co. of Florida v.

Northwestern Nat. Ins. Co., 198 F.3d 1332, 1338 (11th Cir. 1999). In pertinent

part, Rule 60(b) states:

      On motion and upon such terms as are just, the court may relieve a party or
      a party’s legal representative from a final judgment, order, or proceeding for
      the following reasons: (1) mistake, inadvertence, surprise, or excusable
      neglect; (2) newly discovered evidence which by due diligence could not
      have been discovered in time to move for a new trial under Rule 59(b); (3)
      fraud (whether heretofore denominated intrinsic or extrinsic),
      misrepresentation, or other misconduct of an adverse party; (4) the judgment
      is void; (5) the judgment has been satisfied, released, or discharged, or a
      prior judgment upon which it is based has been reversed or otherwise
      vacated, or it is no longer equitable that the judgment should have
      prospective application; or (6) any other reason justifying relief from the
      operation of the judgment. The motion shall be made within a reasonable
      time, and for reasons (1), (2), and (3) not more than one year after the

                                          3
      judgment, order, or proceeding was entered or taken.

      Under 28 U.S.C. § 1915(g), a prisoner seeking to proceed in forma pauperis

is barred from bringing a civil action:

      if the prisoner has, on 3 or more prior occasions, while incarcerated or
      detained in any facility, brought an action or appeal in a court of the United
      States that was dismissed on the grounds that it is frivolous, malicious, or
      fails to state a claim upon which relief may be granted, unless the prisoner is
      under imminent danger of serious physical injury.

      We have read appellant’s brief liberally because he is proceeding pro se.

See Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006), petition for cert.

filed, (U.S. Nov. 6, 2006) (No. 06-7654). However, this liberal construction does

not aid appellant. As noted above, the district court dismissed his complaint

without considering the merits, pursuant to 28 U.S.C. § 1915(g). Because

appellant admitted that the court correctly assessed his litigation history as

otherwise barring him pursuant to § 1915(g) from being granted in forma pauperis

status, the only issue that he can raise on appeal is that the § 1915(g) bar should

not apply because he is in “imminent danger of physical injury.” However, he

fails to argue in his brief that he is in imminent danger of physical injury;

therefore, he has abandoned this issue. See Cheffer v. Reno, 55 F.3d 1517, 1519

n.1 (11th Cir. 1995) (noting that issues not addressed in the brief are deemed

abandoned). Moreover, since the court dismissed his complaint without reaching

                                           4
the merits of his claims, the merits are not at issue here. His argument regarding

the merits of his claims are thus misplaced and inappropriate.

      The district court did not abuse its discretion in denying appellant’s Rule

60(b) motion.

      AFFIRMED.




                                         5